Citation Nr: 0700884	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.

2.  Whether the appellant has basic eligibility for non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from May 30, 1944, to July 12, 
1944.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that, while the April 2004 rating action 
itself only specifically addressed the request to reopen a 
low back disorder, the January 2004 VCAA letter preceding 
that decision addressed both the request to reopen a low back 
disorder and the claim for non-service-connected pension; the 
May 2004 notice of decision letter also addressed the pension 
claim, and the veteran's notice of disagreement submitted in 
January 2005 addressed both claims.  Further, by a February 
2005 submission the veteran requested Decision Review Officer 
(DRO) review of his claims on appeal, and a DRO in a February 
2005 statement of the case addressed both claims de novo as 
part of the appeal process.  See 38 CFR § 3.2600 (2005).  The 
veteran then submitted a VA Form 9 responsive with 
particularity to the statement of the case and addressing 
both claims.  Further, supplemental statements of the case 
issued in August 2005 and December 2005 addressed both 
appealed issues.  The Board accordingly considers the claims 
to have been properly adjudicated at the RO level, including 
for purposes of appellate review.  


FINDINGS OF FACT

1. In a July 1985 administrative decision, the RO denied 
service connection for a low back disorder. The veteran was 
notified of the decision and did not initiate an appeal.  
Until the present time, that was the last final rating 
decision denying the claim for service connection for a low 
back disorder on any basis.

2. The evidence added to the record since the July 1985 
decision is cumulative and redundant, it does not raise a 
reasonable possibility of substantiating the claim, nor does 
it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran did not have 90 days of wartime service, and 
was not separated from service due to a service-connected 
disease or disability.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1998 rating decision 
wherein the RO denied service connection for a low back 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).

2.  The criteria for basic eligibility for VA pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West. 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in January 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to reopen 
and substantiate on the merits his claim for service 
connection for a low back disorder, and the evidence 
necessary to support his claim for non-service-connected 
pension. He was then also informed of the basic eligibility 
requirements of non-service-connected pension.  The VCAA 
letter informed of the bases of review and the requirements 
to sustain the claims.  Also by the VCAA letter, the veteran 
was requested to submit evidence in his possession, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The VCAA letter requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claims, and provide necessary authorization to obtain 
those records.  The veteran informed of treatment in recent 
decades for his low back, and provided documentation of the 
unavailability of further records from  named sources.  

The veteran also alluded to a Social Security benefits 
adjudication, and the RO accordingly made a request for 
records to the Social Security Administration (SSA).  A reply 
from the SSA National Records Center (NRC) informed that the 
folder for records of the veteran had been destroyed.  There 
is no indication either that any SSA records are available, 
or that any such records would ultimately be pertinent to the 
appealed claims, since both claims turn on facts as related 
the veteran's service in 1944 and whether a back disorder was 
aggravated in service, not on any medical conditions in later 
periods when SSA claim(s) may have been filed.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

As discussed in the body of this decision, below, absent a 
service-connected disability as the cause of the veteran's 
separation from service with less than 90 days of wartime 
service, the veteran lacks basic eligibility, as a matter of 
law, for non-service-connected disability pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii); see Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, there is no 
reasonable possibility that further notice or development 
with regard to that issue would further that claim.

Records had previously been sought from indicated medical 
sources, and there is no indication that additional records 
are available which would pertain to the adjudicative issues 
upon which the determinations of the appealed claims are 
based, namely, new and material evidence addressing 
incurrence or aggravation of a low back disorder in service, 
and basic eligibility for non-service-connected pension 
benefits.  All records obtained were associated with the 
claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also informed of 
evidence that could not be obtained.  The record reflects 
that all the veteran's service medical records are contained 
within the claims folder.

By the appealed April 2004 rating action, as well as by a 
statement of the case and supplemental statements of the 
case, the veteran was informed of the evidence obtained in 
furtherance of his claim.  The statement of the case and 
supplemental statements of the case are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because de novo review of the appealed 
claim was undertaken, including consideration of the matter 
based on all appropriate criteria for the claim.  See 
Mayfield, supra; 38 C.F.R. §§ 3.303, 3.304(b), 3.306. 

The veteran addressed the appealed claims by submitted 
written statements.  He had requested a TravelBoard hearing 
at the RO before a Veterans Law Judge of the Board, to 
provide testimony in furtherance of his claims.  However, the 
veteran by an April 2005 signed submitted statement withdrew 
that hearing request.  He has not made a further request to 
address his claims at a hearing.  There is no indication that 
the veteran desires to address his claims further, or that 
such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is not reopened and is being denied on 
that basis, any issues as to rating or effective date are 
moot.

II. Service Connection - low back disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim. Kightly v. 
Brown, 6 Vet. App. 200 (1994). Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The veteran was last denied service connection for a low back 
disorder by an administrative denial letter in July 1985, 
finding that new and material evidence had not been submitted 
to warrant reopening the claim, based on the veteran having 
submitted only duplicative evidence.  Prior to that 
determination, he was originally denied service connection 
for a back disorder by a July 1944 decision.  The July 1944 
denial was based upon the conclusion that the veteran had an 
acquired vertebral deformity that was noted upon service 
induction, and that there was no evidence of an increase in 
disability during service.  

Service medical records, contained within the claims folder 
at the time of the July 1944 decision, reflected that on June 
2, 1944, as associated with his service induction 
examination, the veteran was noted to have an old, healed 
spinal fracture.  However, on June 8, 1944, just over a week 
after his service induction on May 30, he was diagnosed with 
an acquired lumbar vertebral deformity, and on July 12 he was 
assessed as having a back deformity which pre-existed service 
and which rendered him unfit for military service.  A medical 
survey report produced in July 1944 informed that the veteran 
reported having been injured in 1941 when a tree fell across 
his back, resulting in his being injured and treated with a 
body cast for a period of nine months.  He reported that 
since the casting he had had repeated episodes of disabling 
back pain lasting three to four weeks at a time.  The veteran 
admitted to having continued back pain upon entering service.  

The veteran has not submitted any new evidence since the 
prior, final denials of his claim for service connection 
which is pertinent to the question of incurrence or 
aggravation of a low back disorder in service.  Rather, he 
has only added the new, unsubstantiated contention that he 
had been shoved and tackled from behind while in service.  
Other submissions by the veteran about incurrence or 
aggravation of a back disorder in service are merely 
duplicative of previous submissions.  Without the veteran 
offering any information that may be corroborated, and 
without his suggesting the existence of any new evidence of 
actual injury to his low back during his brief period of 
service, the veteran's unsubstantiated allegations of an 
attack in service (which could reasonably have been alleged 
in the course of the previous claims, had they occurred and 
resulted in any injury to his back) cannot serve as new 
evidence to warrant reopening the veteran's claim.   See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (Board not required 
to accept an appellant's uncorroborated account of his active 
service experiences); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board must consider whether the claim should be reopened 
based on a change in the law regarding pre-existing 
conditions and incurrence or aggravation in service.  De novo 
adjudication of a claim on essentially the same facts as a 
previously and finally denied claim is permissible where an 
intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
See also Boggs v. West, 11 Vet. App. 334, 342 (1998) (new and 
material evidence was required to reopen a claim for 
residuals of LSD treatment at a VA hospital, notwithstanding 
the subsequent invalidation of the regulation requiring some 
fault on part of VA, where the previous denials were not 
because of the absence of fault but because the veteran had 
not shown any pertinent disability).  

But to the extent the representative is making this ancillary 
argument, this additional issue does indeed warrant some 
further discussion as to whether the more recent holding in 
VAOPGCPREC 3-2003 (July 16, 2003), concerning the allocation 
of the burden of proof in claims involving disabilities that 
apparently pre-existed service, has any impact on the July 
1985 decision as the final and determinative adjudication of 
the veteran's claims.  As alluded to, VAOPGCPREC 3-2003 held 
that where a defect was not noted at the time of enlistment, 
VA must demonstrate by clear and unmistakable evidence that 
the disease or injury existed prior to service and that it 
was not aggravated by service.  Additionally, as a general 
matter, in circumstances wherein a change in law provides a 
new basis for entitlement to a benefit sought for which a 
claim has previously denied (i.e., through the liberalization 
of the requirements for entitlement to that benefit), the 
veteran may obtain de novo review of that prior decision 
without having to meet the "new and material" evidence 
requirement.  Spencer v. Brown, 17 F.3d 368 (Fed.Cir. 1994). 

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed.Cir. 
1998), the Court of Appeals for the Federal Circuit 
determined that the change in the evidentiary presumption 
requiring VA to clearly rebut the presumption of soundness, 
including establishing the absence of in-service aggravation 
under 38 C.F.R. § 3.306(b), was a procedural rule, not a 
substantive change in law that created a new cause of action. 
See also Hicks v. West, 12 Vet. App. 86, 91 (1998).  
Therefore, by implication, the recent holding in VAOPGCPREC 
3-2003 would not constitute a substantive change in law that 
would allow the veteran in this case to circumvent the new 
and material evidence requirement.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a low back disorder. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Because the Board finds that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Entitlement to non-service-connected pension

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.203.

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service- 
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (holding that findings of a United States service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces).

In this case, the veteran's service records are clear that he 
did not have 90 days of service and did not receive a 
discharge based on a service-connected medical condition.  
Rather, the veteran was administratively separated from 
service based upon unfitness, due to a pre-existing low back 
condition.  He is not service connected for any disorder.  
Hence, absent 90 days of wartime service or separation from 
wartime service due to a service-connected condition, the 
veteran lacks basic qualification for non-service-connected 
disability pension benefits.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(iii).  Evidence has not been received 
contradicting or invalidating the service department records 
showing the absence of qualifying service.  38 C.F.R. § 
3.203; Duro.  Absent basic qualifying service, the veteran's 
claim for non-service-connected pension benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim, service connection for a low 
back disorder is denied. 

Basic eligibility for VA non-service-connected disability 
pension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


